DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for aiding examination by providing line numbers to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a dense fluid source, adapted to store dense fluid” (line 4) is indefinite since the comma is grammatically inappropriate and disconnects the adapted to language from its object.  Further, there is nothing in the disclosure that describes what structure makes the dense fluid source adapted to store dense fluid.  There is no way to determine what aspect of the source is required or excluded by the recitation.  Further the disclosure is indefinite and without sufficient explanation as to what characteristic(s) are required of a fluid in order for the fluid to be considered a dense fluid.  Further, the state of the fluid cannot be the identifying characteristic of the fluid since the disclosure shows that the “recovery tank” (20) has 
	The recitation, “said pre-pressure valve adapted to control the go and stop of said dense fluid” (line 7-8) is indefinite since “the go” lacks proper antecedent basis.  Further this recitation is considered indefinite if interpreted to require anything other than that the recited valve can be at least open to permit fluid flow and closed to stop fluid flow.
	The recitation, “the weight” (line 13) is indefinite for lacking proper antecedent basis.
	The recitation, “the go and stop of said compression” (line 16) is indefinite since the previous recitation of go and stop is related to the valve and not any compression.  Further, the recitation lacks proper antecedent basis.
	The recitation, “to establish a working pressure” (page 10, line 1-2) is indefinite if interpreted to require any particular pressure amount.
	The recitation, “a working tank, in connection with said recovery tank through a delivery pipe, configured with a pressure building compressor” (page 10, line 18-19) is indefinite as it is unclear what is configured with a pressure building compressor.
	The recitation, “said working tank being a tank for working” (page 10, line 2) is indefinite as the previous recitation of “a working tank” already requires a tank that is capable of working and therefore the present recitation is redundant and unclear as what further structure is required by the recitation.  Further, it is entirely unclear what “working” includes and excludes.

	The recitation, “said working tank input” (line 8, page 11) lacks proper antecedent basis and it is unclear what this requires of the valve.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2009/0158756).
	Brown teaches a dense fluid recovery and supply pressure sensing system (see all figure and full disclosure including Fig. 3), comprising: a dense fluid source (14) adapted to store dense fluid; 5a recovery tank (12), in connection with said dense fluid source with an input pipe (from 14 to 56 to 98 to 12, note other line combinations .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tyree (US 4100759) has a source vessel (5), a pre-pressure valve (23, 49), a pre-pressure compressor (117), a recovery vessel (89), a scale (91), a working vessel (61), a pressure building compressor (99).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)-272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 3, 2022